SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Pricing of Global Notes Rio de Janeiro, January 7 th , 2014 – Petróleo Brasileiro S.A. – Petrobras announces the pricing of 4, 7 and 11-year Global Notes denominated in Euros (€) and 20-year Global Notes denominated in Pounds Sterling (“£”) issued by its wholly-owned subsidiary Petrobras Global Finance B.V. (“PGF”) and unconditionally and irrevocably guaranteed by Petrobras in an SEC-registered offering. Closing is expected to occur on January 14, 2014. The terms of the 2018 Euro denominated Notes are as follows: · Issue: 2.75% PGF Global Notes due 2018 · Amount: EUR 1,500,000,000 · Coupon: 2.75% · Interest Payment Dates: January 15, each year, commencing on January 15, 2015 · Yield to Investors: 2.829% · Maturity: January 15, 2018 · Issue price: 99.705% The terms of the 2021 Euro denominated Notes are as follows: · Issue: 3.75% PGF Global Notes due 2021 · Amount: EUR 750,000,000 · Coupon: 3.75% · Interest Payment Dates: January 14, each year, commencing on January 14, 2015 · Yield to Investors: 3.849% · Maturity: January 14, 2021 · Issue price: 99.402% The terms of the 2025 Euro denominated Notes are as follows: · Issue: 4.75% PGF Global Notes due 2025 · Amount: EUR 800,000,000 · Coupon: 4.75% · Interest Payment Dates: January 14, each year, commencing on January 14, 2015 · Yield to Investors: 4.845% · Maturity: January 14, 2025 · Issue price: 99.204% The terms of the 2034 Pounds Sterling denominated Notes are as follows: · Issue: 6.625% PGF Global Notes due 2034 · Amount: £ 600,000,000 · Coupon: 6.625% · Interest Payment Dates: January 16, each year, commencing on January 16, 2015 · Yield to Investors: 6.732% · Maturity: January 16, 2034 · Issue price: 98.845% The proceeds will be used to fund Petrobras’ 2013-2017 Business and Management Plan. BB Securities Limited, BNP Paribas, Banco Bradesco BBI S.A., Crédit Agricole Corporate and Investment Bank, HSBC Bank plc, J.P. Morgan Securities, plc and Mizuho Internacional plc are the joint bookrunners for the transaction and Bank of China (Hong Kong) Limited and Standard Chartered Bank are the co-managers. This press release is neither an offer to sell nor a solicitation of an offer to buy the securities described herein, nor shall there be any sale of these securities in any jurisdiction in which such an offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. PGF and Petrobras have filed a registration statement, including a prospectus, with the U.S. Securities and Exchange Comission (SEC). Before you invest, you should read the prospectus in that registration statement and other documents Petrobras and PGF have filed with the SEC for more complete information about the companies and the offering. You may access the documents by visiting EDGAR on the SEC Web site at http://www.sec.gov/. Alternatively, a copy of the prospectus and prospectus supplement may be obtained by contacting BB Securities Ltd. collect at 44-20-7367-5800, BNP Paribas toll-free at 11 3841-3437, Banco Bradesco BBI S.A. collect at +1-212-888-9145, Crédit Agricole Corporate and Investment Bank collect at +1-866-807-6030, HSBC Bank plc at +44 20 7991 5818, J.P. Morgan Securities, plc collect at +44 (0) 20 7134 2468 or Mizuho Internacional plc at + 1 866-271-7403. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 7, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
